Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of gum arabic as the ionic emulsifier, modified starch as the non-ionic emulsifier and perfume as the active ingredient in the reply filed on 12/17/2020 is acknowledged.
Status of Examination
	Claims 1-11 and 13-15 are pending and currently under examination.
Applicant claims a method of producing a polyurea core-shell microcapsule slurry comprising the steps of admixing a hydrophobic active ingredient, such as a fragrance and at least one polyisocyanate having at least three isocyanate functional groups to form an oil phase, wherein the oil phase is essentially free from diisocyanate, dissolving an ionic emulsifier in water, such as gum Arabic, to form a water phase, providing an oil-in-water dispersion by mixing the water phase with the oil phase and applying conditions sufficient to induce interfacial polymerization to form microcapsules in the form of a slurry.  No substantial amount of amine, polyamine, polyol, thiol, urea, urethane or mixtures thereof are added at any stage of the process and the process does not comprise a further step of adding a cationic polymer for form an outer coating to the microcapsule.  The at least one polyisocyanate having at least three isocyanate functional groups is present in an amount comprised between 1-15 wt% or more specifically 2-6 wt% of the oil phase.  The slurry may be dried to provide dried 
	The claims will be given their broadest reasonable interpretation.
Claim Objections
Claim 14 is objected to because of the following informalities:  it appears an errant “a” is added before “water” in element (b) of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (US 2007/0042182 A1) in view of Zhu et al. (WO 2014/194600, English machine translation provided) as evidenced by the product webpage for VORANATE M 580 (hereinafter “Webpage”) and Brain et al. (US 4,145,184 A).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Markus et al. teach the process for forming polyurea microcapsules as discussed above, but fail to specifically teach that the gum emulsifier is gum Arabic or that no substantial amount of water soluble reactant is added at any stage of the process, which reactant is selected from the group consisting of polyols, thiols, ureas, urethanes and mixtures thereof.  The teachings of Zhu et al. help to cure this deficit.
Zhu et al. teach a process of forming microcapsules with a polyurea wall that comprises dispersing a polyisocyanate and an oily liquid epoxy resin which is an oil phase into water phase containing a surfactant to provide an oil-in-water-dispersion and then applying conditions to induce interfacial polymerization and thus form microcapsules (abstract, pg 24, embodiment 2).  Zhu et al. teach that the polyisocyanates contain four or more than four functional groups and exemplify a process wherein the polyisocyanate reacts with water and no substantial amount of amino, polyamine, polyol, thiol, urea or urethane are added at any stage of the process 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markus et al. and Zhu et al. because they are both directed to forming polyurea capsules through use of polyisocyanates with three or more isocyanate functional groups to encapsulate a hydrophobic substance.  Based upon the teachings of Markus et al., and specifically example 9 of Markus et al., it would have been obvious to prepare polyurea based core-shell microcapsule slurry without the use of polyamine by admixing a hydrophobic active, such as perfume, with a at least one aromatic polyisocyanate having at least three isocyanate functional groups to form an oil phase that consists essentially of the perfume and polyisocyanate, adding the oil phase to a water phase and applying conditions sufficient to induce interfacial polymerization and form microcapsules in the form of a slurry.  Furthermore, as Zhu et al. exemplifies a process which does not require polyamines, amines, polyols, thiools, ureas or urethanes in order to effectively encapsulate a hydrophobic material, but which also provides a capsule which can be ruptured to release the contents, it would have been obvious to one of ordinary skill in the art to modify the Markus procedure to eliminate the polyol, with a reasonable expectation of success. Additionally, as Markus et al. teach addition of gums to the aqueous phase to add in forming a stable dispersion and as Zhu et al. teach that gum Arabic is one such gum that can be added to the aqueous phase during the process of forming polyurea capsules, it would have been obvious to one of ordinary skill in the art to select gum Arabic and mix the same with the aqueous phase during the process of example 9 of Markus et al. in order to provide an even more well dispersed discontinuous oil phase in the water phase, with a reasonable expectation of success.  
Regarding the requirement that the oil phase is essentially free from diisocyanate, such would have been obvious as Markus et al. exemplifies use of a polyisocyanate that contains very little diisocyanate and because Markus et al. further suggest that triisocyanates may be used as the polyisocyanates for making the polyurea microcapsules. Additionally, such a limitation would have been obvious over Zhu et al. which exemplifies a process which does not involve the use of a diisocyanate.  Regarding the requirement that the process does not further contain a step of adding a cationic polymer to form an outer coating to the microcapsule, such would have been easily envisioned from the teachings of Markus et al. which teaches embodiments which do not contain a further polymer addition step, or addition steps that don’t involve cationic polymers.  Thus, by following the combined teachings of Markus et al. and Zhu et al., a microcapsule slurry according to claim 1 would have been obtained having microcapsules with a core-shell morphology that encapsulated a fragrance and comprise a shell consisting essentially of polymerized polyisocyanate comprising at least three isocyanate functional groups and gum Arabic, and wherein the shell does not have a cationic coating.
	In regards to the concentrations of polyisocyanate as a wt% of the oil phase required in claims 1 and 3-4, as Markus exemplifies use of polyisocyanates at a wt% of the oil phase that falls directly within the concentration ranges claimed, such would have been obvious.  Furthermore, it will be readily apparent to one of ordinary skill in the art that the amount of polyisocyanate in the oil phase will determine the thickness of the capsule wall of the microcapsule and as such is a result effective variable that would have been further obvious from routine optimization of the polyisocyanate concentration until the desired wall thickness was obtained, absent evidence to the contrary.
	In regards to claims 13 and 14, Markus et al. specifically teach that the composition containing water (IE a perfumery carrier/solvent) and microcapsules encapsulating the fragrance can be used in compositions such as fragrance compositions or liquid detergents, which liquid detergents containing microencapsulated fragrance Brain et al. evidences typically contain amounts of surfactant directly within/encompassed by the very broad range of surfactant concentration required by claim 14 of 2-65% (See Brain et al., claim 13).  Thus, the perfuming and liquid perfumed laundry care products of claims 13 and 14 would have been prima facie obvious.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. (US 2007/0042182 A1) and Zhu et al. (WO 2014/194600, English machine translation provided) as evidenced by the product webpage for VORANATE M 580 (hereinafter “Webpage”) and Brain et al. (US 4,145,184 A) as applied to claims 1, 3-4, 6-9, 11 and 13-14 above, and further in view of Jabs et al. (US 4,847,152 A).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Markus et al. and Zhu et al. as evidenced by Webpage and Brain et al. suggest the process and products of claims 1, 3-4, 6-9, 11 and 13-14 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Markus et al. and Zhu et al. as evidenced by Webpage and Brain et al. suggest the process and products of claims 1, 3-4, 6-9, 11 and 13-14 as discussed above, but fail to teach that the microcapsule slurry is dried or that the polyisocyanates comprise a mixture of aliphatic and aromatic polyisocyanates in the required ratios.  The teachings of Jabs et al. help to cure this deficit.
Jabs et al. teach generating a suspension of microcapsules through the use of an aliphatic isocyanate and an aromatic isocyanate and an amine (abstract, col 2, ln 4-15, 52, col 3, ln 15-34; col 4, ln 26-28).  The suspensions of microcapsule may be dried through spray-drying to produce a powder (col 6, 12-16).  Jabs et al. teach that the aromatic isocyanate is present in at least 30% of the isocyanate mixture, resulting in a a ratio of aliphatic to aromatic isocyanate of at least 70:30, where a ratio wherein the amount of aromatic isocyanate is increased is highly suggested by the “at least” language (col 3, ln 15-20).  Jabs et al. further exemplifies an aliphatic to aromatic ratio of 100:20, wherein the incorporation of an aromatic isocyanate into the microcapsule wall aided in retaining the encapsulated color former solution within the microcapsule (col 6, ln 55 to col 7, ln 41).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markus et al., Zhu et al. and Jabs et al. because they are all directed to forming polyurea capsules. An ordinarily skilled artisan would have been motivated to spray dry the microcapsule slurry as taught by Jabs et al., in order to produce an agglomerate-free microcapsule powder which would be easy to store.  Regarding the ratio range of aliphatic to aromatic isocyanates recited in claim 5, as Jabs et al. highly suggests that the ratio may be shifted from 70:30 to a higher percentage of aromatic isocyanate and because Jabs et al. evidences that the amount of aromatic isocyanate in the mixture is a result effective variable that effects the permeability of the wall by the encapsulated material, it would have been obvious to one of ordinary skill in the art to routinely optimize the amount of aromatic isocyanate in the mixture until the desired shell permeability was obtained.  Regarding claim 15, as Jabs et al. teach drying the microcapsules and Markus et al. teach including the perfume containing microcapsules in a detergent composition, which Brain et al. evidence are commonly provided in dry powdered/granular form (claim 8, col 9, ln 35-65), it would have been obvious to one of ordinary skill in the art to provide the dried microcapsules in a dry powder laundry detergent composition.  Pertaining to the broad concentration of surfactant in the detergent composition, as Brain evidences that surfactants are typically present in powdered detergent compositions in an amount that falls directly within and is encompassed by this broad claimed range, the surfactant percentage would have been obvious. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The amendment to claim 11, which deletes “such as” and substitutes proper Markush group language has rendered the 112(b) rejection of claim 11 no longer necessary.  Thus, the 112(b) rejection of claim 11 is hereby withdrawn. 
	The abandonment of Application No. 16/320118, has rendered the obviousness-type double patenting rejection moot.  Therefore, the obviousness-type double patenting rejection involving 16/320118 is hereby withdrawn.
	Applicant traverses the 103 rejection of record on account of the claim amendments, which exclude any substantial amount of polyols, thiols, ureas, urethanes and mixtures thereof from being added at any stage of the process.  This argument was found persuasive and the previous 103 rejections were withdrawn. Upon further search and consideration, new 103 rejections were made, which substitutes Zhu et al. for the Konno references.
Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699